Citation Nr: 0948889	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  05-35 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for left knee injury 
residuals.

2.  Entitlement to an initial rating higher than 70 percent 
for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1969 to February 1971.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  An October 2001 rating decision granted service 
connection for posttraumatic stress disorder and assigned a 
50 percent rating effective July 12, 2001.  A June 2004 
rating decision declined to reopen a claim of service 
connection for residuals of a left knee injury.  The June 
2004 rating decision also increased the Veteran's rating for 
posttraumatic stress disorder to 70 percent, effective 
January 26, 2004.  The Veteran continued to pursue his appeal 
of the assigned rating for posttraumatic stress disorder.  

In February 2005, the Veteran appeared at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is in the claims file.

These matters were previously before the Board in April 2005, 
when they were remanded to the RO for further development.  
On remand, an October 2005 decision granted total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU), effective January 2004.

The Veteran was scheduled to appear for a Video Conference 
hearing on December 7, 2009.  In correspondence received 
November 2009, the Veteran withdrew his request for a 
hearing.  



FINDINGS OF FACT

1.  In November 2009, prior to the promulgation of a decision 
in the appeal, VA received notification from the Veteran 
indicating that he wished to withdraw his appeal of the 
denial of reopening of his claim of service connection for 
residuals of a left knee injury; there are no questions of 
fact or law remaining before the Board in this matter.

2.  In November 2009, prior to the promulgation of a decision 
in the appeal, VA received notification from the Veteran 
indicating that he wished to withdraw his appeal seeking a 
higher rating for his posttraumatic stress disorder; there 
are no questions of fact or law remaining before the Board in 
this matter.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran are met; the Board has no further jurisdiction in 
the matter of the denial of reopening of the Veteran's claim 
of service connection for residuals of a left knee injury.  
38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2009).

2.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran are met; the Board has no further jurisdiction in 
the matter of the rating for the Veteran's posttraumatic 
stress disorder.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 
2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

The VCAA applies to the instant claims.  However, given the 
Veteran's expression of intent to withdraw his appeals of the 
denial of reopening of his claim for service connection of 
residuals of a left knee injury rating and of the rating 
assigned for his posttraumatic stress disorder, further 
discussion of the impact of the VCAA on such claims is not 
necessary.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202. 

A November 2009 letter from the Veteran stated that he was 
satisfied with the prior rating decisions of October 2005 
which granted a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
and he did not want to continue his appeals regarding 
reopening of his left knee claim and the rating assigned for 
his posttraumatic stress disorder.  Hence, there are no 
allegations of error of fact or law for appellate 
consideration on this claim.  Accordingly, the Board does not 
have jurisdiction to consider an appeal in this matter.

ORDER

The appeal seeking reopening of a claim of service connection 
for residuals of a left knee injury is dismissed.

The appeal seeking a higher rating for posttraumatic stress 
disorder is dismissed.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


